Order of disposition, Family Court, New York County (Sheldon M. Rand, J.), entered on or about October 28, 2003, which adjudicated appellant a juvenile delinquent, upon appellant’s admission that he had committed an act that, if committed by an adult, would constitute the crime of petit larceny, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
*564The court properly exercised its discretion in determining that a 12-month period of probation, and not an adjournment in contemplation of dismissal, was the least restrictive alternative that would promote appellant’s needs and best interests while also protecting the community (see Matter of Katherine W., 62 NY2d 947 [1984]). The court properly determined that probation supervision was warranted, particularly in view of the seriousness of appellant’s offense, which involved a purse-snatching with an accomplice actually present. Concur—Tom, J.P., Sullivan, Williams, Friedman and Marlow, JJ.